DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsumi, JP 2005201112 A (English translation referenced hereafter), in view of Yoshizawa et al., US 2004/0139736.

Regarding Claim 1
Atsumi discloses a controller (40) for an internal combustion engine, the controller (40) being configured to control an internal combustion engine that includes a catalyst (34) provided in an exhaust passage (14) and an air-fuel ratio sensor (38) that outputs a signal proportional to an oxygen concentration of gas that has passed through the catalyst (34) (Atsumi, Page 12, Lines 467 - 491), wherein 
the controller (40) is configured to execute a rich air-fuel ratio control for performing fuel injection at recovery from a fuel cutoff process, an air-fuel ratio of air-fuel mixture is richer than a stoichiometric air-fuel ratio (Atsumi, Page 13, Line 511, Figures 5(C) and 6(C)), and during execution of the rich air-fuel ratio control, an air excess ratio that is calculated from an output valve of the air-fuel ratio sensor (38) at the start of the rich air-fuel ratio control (air excess ratio increases as oxygen stored by the catalyst increases, therefore as Atsumi discloses that the air-fuel ratio sensor (38) is used to estimate the oxygen storage state of the catalyst (34), the air-fuel ratio sensor is therefore able to indicate an increase in air excess ratio) (Atsumi, Page 12, Lines 467 - 491). 
Yoshizawa teaches an air-fuel ratio feedback control system in which a fuel injection quantity is based on the target air-fuel ratio which is set based on the actual air excess ratio detected by an air-fuel ratio sensor (Yoshizawa, [0103]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Atsumi such that the fuel injection (rich air/fuel ratio) is controlled while setting a target air-fuel ratio based on the actual air excess ratio detected by an air-fuel ratio sensor as is taught by Yoshizawa as being well known in the art in order to maintain high exhaust purification efficiency (Yoshizawa, [0009]). Therefore, the target equivalence ratio increases as the air excess ratio increases in order to encourage enhanced purification performance of the exhaust gas catalyst. 

Regarding Claim 3
Atsumi discloses a controller (40) for an internal combustion engine, the controller (40) being configured to control an internal combustion engine that includes a catalyst (34) provided in an exhaust passage (14) and an air-fuel ratio sensor (38) that outputs a signal proportional to an oxygen concentration of gas that has passed through the catalyst (34) (Atsumi, Page 12, Lines 467 - 491), wherein 
the controller (40) comprises processing circuitry (Atsumi, Page 4, Lines 157-162), and the processing circuitry is configured to execute a rich air-fuel ratio control at recovery from a fuel cutoff process, an air-fuel ratio of air-fuel mixture is richer than a stoichiometric air-fuel ratio (Atsumi, Page 13, Line 511, Figures 5(C) and 6(C)), and during execution of the rich air-fuel ratio control, an air excess ratio that is calculated from an output valve of the air-fuel ratio sensor (38) at the start of the rich air-fuel ratio control (air excess ratio increases as oxygen stored by the catalyst increases, therefore as Atsumi discloses that the air-fuel ratio sensor (38) is used to estimate the oxygen storage state of the catalyst (34), the air-fuel ratio sensor is therefore able to indicate an increase in air excess ratio) (Atsumi, Page 12, Lines 467 - 491). 
Yoshizawa teaches an air-fuel ratio feedback control system in which a fuel injection quantity is based on the target air-fuel ratio which is set based on the actual air excess ratio detected by an air-fuel ratio sensor (Yoshizawa, [0103]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Atsumi such that the fuel injection (rich air/fuel ratio) is controlled while setting a target air-fuel ratio based on the actual air excess ratio detected by an air-fuel ratio sensor as is taught by Yoshizawa as being well known in the art in order to maintain high exhaust purification efficiency (Yoshizawa, [0009]). Therefore, the target equivalence ratio increases as the air excess ratio increases in order to encourage enhanced purification performance of the exhaust gas catalyst.

Allowable Subject Matter
4.	Claims 2 and 4 are allowed.

Response to Arguments
5.	Applicant's arguments filed 05/11/2022 with regard to the objection to claim 1-4 have been fully considered and are persuasive. 
Applicant's arguments filed 05/11/2022 with regard to the rejection of claims 1 and 3 under 35 U.S.C. 103 have been fully considered but they are not persuasive. With regards to the Applicant’s argument that Atsumi does not reasonably teach or suggest that the target equivalence ratio increases as an air excess ratio that is calculated from an output value of the air-fuel ratio sensor at start of the rich air-fuel ratio control increases, the Examiner is unconvinced. Atsumi discloses that an air excess ratio is calculated from an output valve of the air-fuel ratio sensor (38) at the start of the rich air-fuel ratio control (air excess ratio increases as oxygen stored by the catalyst increases, therefore as Atsumi discloses that the air-fuel ratio sensor (38) is used to estimate the oxygen storage state of the catalyst (34), the air-fuel ratio sensor is therefore able to indicate an increase in air excess ratio) (Atsumi, Page 12, Lines 467 - 491). With regards to the Applicant’s argument that Yoshizawa is not applied in a manner sufficient to cure the deficiencies of Atsumi as Yoshizawa merely describes a feedback control for the air-fuel ratio control apparatus and therefore does not reasonably teach “a target equivalence ratio setting process for setting a target equivalence ratio that is maintained during execution of the rich air-fuel ratio controls such that the target equivalence ratio increase as an air excess ratio that is calculated from an output value of the air-fuel ratio sensor at start of the rich air-fuel ratio control increases”, the Examiner is unconvinced. Yoshizawa is relied upon to merely teach that the fuel injection (rich air/fuel ratio) is controlled while setting a target air-fuel ratio based on the actual air excess ratio detected by an air-fuel ratio sensor (Yoshizawa, [0009]). Therefore, it is the combination of Atsumi and Yoshizawa that teaches that the target equivalence ratio increases as the air excess ratio increases in order to encourage enhanced purification performance of the exhaust gas catalyst. With regards to the Applicant’s argument that Claim 3 distinguishes over the applied references for reasons analogous to those set forth with respect to Claim 1, the Examiner is unconvinced. See previous arguments above. 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746